Citation Nr: 0413835	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-14 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from to April 1971 to April 
1975 and from August 1979 to December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating determination 
of the N. Little Rock, Arkansas Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board remanded the case to the RO in May 2001.


FINDINGS OF FACT

1.  Prior to the veteran's death, service connection was not 
in effect for any disability.  

2.  The veteran's death in March 1998 was caused by 
myocardial infarction due to congestive heart failure, and 
diabetes mellitus was an other significant condition 
contributing to his death.  

3.  The veteran's fatal myocardial infarction, congestive 
heart failure, and diabetes mellitus were not manifest in or 
within one year after service and are unrelated to any 
incident of service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and to inform the claimant of which information and 
evidence is to be provided by the claimant, and which 
evidence, if any, it would attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159 (2003).  The record shows that VA has met 
its duties.  

The appellant was notified of evidence and information needed 
to substantiate and complete her claim and who had what 
duties in the May 2001 Board remand, a June 2001 VARO letter, 
and the May 2002 VCAA letter to her.  The Board remand 
informed the appellant that the RO was going to assist her in 
obtaining medical records on remand, and that the RO was 
going to obtain Social Security Administration records.  The 
remand advised the appellant that if she had or could obtain 
evidence that links the cause of the veteran's death to 
service, she must submit that evidence to the RO, and that 
she should submit a medical opinion supporting her 
contentions that the veteran suffered from a neuropsychiatric 
disorder related to active service, and that such disorder 
materially contributed to the cause of the veteran's death.  

The June 2001 VARO letter to her advised her to provide the 
names, addresses, and dates of treatment from medical care 
providers and it advised her that it sent her VA Forms 21-
4142 so VA could obtain any other evidence for her.  It also 
advised her that she could obtain it herself and submit it.  
The May 2002 VCAA letter advised her that VA had not received 
all the evidence VA needed.  It advised her what information 
or evidence VA still needed, what she could do to help with 
her claim, and when and where she should send evidence.

The Board concludes that the discussions in the 
correspondence sent to the appellant informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records, private 
treatment records, and the veteran's death certificate have 
been obtained.  A review of the record including the October 
2002 supplemental statement of the case and the response to 
it received from the appellant in October 2002 reveals that 
VA made reasonable attempts to obtain identified relevant 
evidence.

Third, VA must advise a claimant to provide any evidence in 
her possession which pertains to the claim.  The May 2001 
Board remand advised the appellant that if she had or could 
obtain evidence which links the veteran's death to service, 
she must submit that evidence to the RO.  The May 2002 VCAA 
letter advised her to send evidence by June 2002, and that if 
it was not received by then, VA would decide her claim based 
only on the evidence it had received and any VA examinations 
or medical opinions.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, a substantially complete application was 
received in June 1999.  Thereafter, in a rating decision 
dated in December 1999, the claim was denied.  Only after 
that rating action was promulgated did the AOJ provide all 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While not all of the notice provided to the appellant was 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the December 2002 
transfer of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant in October 2002.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303 and 3.304 (2003).

Arteriosclerosis; cardiovascular-renal disease, including 
hypertension; or diabetes mellitus will be presumed to have 
been incurred in service if manifest to a degree of 10 
percent within one year of discharge from a period of 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
the cause of the veteran's death.  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2003).  It is considered the principal 
cause of death when it, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
For it to be a contributory cause of death, it must be shown 
that it contributed substantially or materially to cause 
death.  38 C.F.R. § 3.312(c).  The above laws and regulations 
below apply in determining whether the cause of death is 
service-connected.  38 U.S.C.A. § 1310(a) (West 2002).

Factual background

The veteran's death certificate shows that he was 46 years 
old when he died in March 1998 from myocardial infarction due 
to congestive heart failure, and that diabetes mellitus was 
an other significant condition contributing to his death.  
The death certificate indicates that the approximate interval 
between onset of myocardial infarction and death had been 
minutes, and that the interval between onset of congestive 
heart failure and death had been days.

On service discharge examination in October 1975, clinical 
evaluation indicated that the veteran's heart, endocrine, and 
vascular system were normal.  Blood pressure was 112/84, and 
urinalysis was negative for sugar.

A May 1979 service electrocardiographic report states that 
the veteran had mild sinus arrhythmia, and left axis 
deviation.  

On service evaluation in February 1981, the veteran's blood 
pressure was 136/90.  

On service evaluation in May 1981, the veteran indicated that 
he was not diabetic, did not have a heart condition, and did 
not have high blood pressure.  

On service evaluation in July 1983, the veteran's blood 
pressure was 134/94.  

A private medical record indicates that in March 1985, the 
veteran's blood pressure was 128/86, in May 1988, his blood 
pressure was 126/90, in 1991, his blood pressure was 106/70, 
and in 1992, his blood pressure was 110/70.

A June 1992 private medical record indicates that the veteran 
was not taking any medication.

In October 1992 and September 1997, the veteran filed claims 
for service connection for psychiatric disorder.

A March 1998 VA hospital discharge summary indicates that the 
veteran presented on transfer from a private emergency room 
with progressively worsening shortness of breath for 2-3 
weeks.  He was recently diagnosed and treated for bronchitis 
without relief.  He had had intermittent chest pain over the 
last 7-10 days prior to his VA admission.  Physical 
examination revealed his pulse was 131, his respiratory rate 
was 32, and his blood pressure was 172/106.  He was in 
moderate respiratory distress using his accessory muscles.  
His heart had a regular rate and rhythm and tachycardia.  His 
lungs had diffuse expiratory wheezes and crackles all the way 
up the posterior lung fields.  His blood sugar on admission 
was 403.  During hospitalization, he was given Lasix for 
symptomatic relief of his congestive heart failure symptoms.  
Cardiac catheterization revealed stenosis, global 
hypokinesis, and apical akinesis.  He underwent coronary 
angioplasty with stent placement and was discharged when he 
was stable for discharge.  The diagnoses were coronary artery 
disease, congestive heart failure, and non-insulin dependent 
diabetes mellitus.

A Social Security Administration form dated in March 1998 
reports that the veteran first saw a doctor at a VA hospital 
in March 1998 for coronary artery disease, congestive heart 
failure, and non-insulin diabetes mellitus.  

A private emergency medical technician's report from the date 
of the veteran's death in March 1998 indicates that a person 
had indicated that the veteran had just stopped breathing.  
He was found lying on a couch with a person breathing into 
his mouth.  CPR was started, he had paddle treatment, and he 
was in ventricular fibrillation.  He had to be continuously 
suctioned for coffee ground emesis.  

A private emergency room report from the date of the 
veteran's death in March 1998 indicates that the diagnosis 
was apparent acute myocardial infarction, and that the 
veteran had a history of congestive heart failure, diabetes 
mellitus, and hypertension.

The appellant stated in December 1999 that the veteran came 
out of the military with severe depression which was caused 
by the military, and that his heart attack was caused by the 
depression.

A VA medical opinion was obtained in July 2002.  The 
physician reviewed the veteran's claims folder and his death 
certificate and opined that there was no relationship between 
the in-service findings of sinus arrhythmia and left axis 
deviation and the cause of his death.  

Analysis

The evidence shows that the veteran's death was caused by 
myocardial infarction due to congestive heart failure, and 
that an other significant condition contributing to death was 
diabetes mellitus.  The evidence shows that the conditions 
which caused his death were not manifest in service and that 
cardiovascular disease or diabetes mellitus were not manifest 
within one year after service discharge.  

There was mild sinus arrhythmia and left axis deviation 
reported in a May 1979 service electrocardiographic report.  
However, the veteran was not diagnosed with heart disease in 
service or within one year of service and the evidence 
indicates that it was not manifest in service or related to 
service.  The veteran denied a heart condition and high blood 
pressure in May 1981.  He was discharged from the service in 
December 1983.  He filed claims for service connection for 
depression during his lifetime but not for artery or 
cardiopulmonary problems.  Coronary artery disease, 
myocardial infarction, and congestive heart failure were 
diagnosed in March 1998.  

The March 1998 VA hospital discharge summary indicates that 
the veteran had had progressively worsening shortness of 
breath for 2-3 weeks and was recently diagnosed and treated 
for bronchitis and it does not indicate that coronary artery 
disease or congestive heart failure were diagnosed or treated 
prior to March 1998.  A Social Security Administration form 
dated in March 1998 reports that the veteran first saw a 
doctor at a VA hospital in March 1998 for coronary artery 
disease and congestive heart failure.  The death certificate 
indicates that the interval between the onset of myocardial 
infarction and death had been minutes and that the interval 
between the onset of congestive heart failure and death had 
been days.  A VA physician reviewed the veteran's claims 
folder in July 2002 and indicated that there was no 
relationship between the in-service findings of sinus 
arrhythmia and left axis deviation and the cause of death.  
These are probative facts indicating that coronary artery 
disease, myocardial infarction, and congestive heart failure 
were not manifest in service and that they, arteriosclerosis, 
and cardiovascular-renal disease including hypertension are 
unrelated to service.

Concerning diabetes mellitus, the veteran denied being 
diabetic in service in May 1981, and there is no evidence 
indicating that his diabetes mellitus was manifest in service 
or within one year of service discharge.  The veteran denied 
being on medication in June 1992, and no records showing 
diabetes mellitus prior to March 1998 are contained in the 
file.  A Social Security Administration form dated in March 
1998 reports that the veteran first saw a doctor at a VA 
hospital in March 1998 for non-insulin diabetes mellitus.  
These are probative facts indicating that diabetes mellitus 
was not manifest in service or to a degree of 10 percent 
within a year after service discharge.

The appellant stated in December 1999 that the veteran came 
out of the military with severe depression which was caused 
by the military, and that his heart attack was caused by the 
depression.  However, the appellant's own statements as to 
medical causation are not competent evidence, as she is a 
layperson.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
There is no competent evidence establishing a relationship 
between death and a psychiatric disorder or any incident of 
service.

The preponderance of the evidence shows that the veteran died 
from acute myocardial infarction due to congestive heart 
failure, and that diabetes mellitus contributed to his death, 
and that these were not incurred or aggravated in service and 
may not be presumed service-connected.  As such, service 
connection for the cause of the veteran's death is not 
warranted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



